           Case 8:19-cr-00061-JVS Document 27 Filed 05/07/19 Page 1 of 1 Page ID #:338

                                            UNITED STATES DISTRICT COURT
                                           CENTRAL DISTRICT OF CALIFORNIA
                                                CRIMINAL MINUTES - GENERAL




 Case No.          SACR 19-61-JVS                                                              Date    May 7, 2019


 Present: The Honorable        JAMES V. SELNA, U.S. DISTRICT COURT JUDGE
 Interpreter

                Lisa Bredahl                       Sharon Seffens                          Brett Sagel/Julian Andre
            Deputy Clerk                       Court Reporter/Recorder                     Assistant U.S. Attorney


                 U.S.A. v. Defendant(s):          Present Cust. Bond         Attorneys for Defendants:        Present App. Ret.

Michael John Avenatti                               X           X



 Proceedings:        STATUS CONFERENCE RE REPRESENTATION


       Cause is called for hearing with the defendant, counsel for the Government and Deputy Federal Public
Defenders Amy Karlin and Georgina Wakefield present. Court and counsel confer re defendant’s
representation.

        At the request of Defendant, the Status Conference is continued to May 15, 2019 at 10:00 a.m. If a
notice of appearance of counsel is filed prior to that date, the hearing will be vacated.




                                                                                                              :      05

                                                                    Initials of Deputy Clerk     lmb




CR-11 (10/08)                                     CRIMINAL MINUTES - GENERAL                                              Page 1 of 1
